Citation Nr: 1716810	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to March 29, 2016, and in excess of 40 percent thereafter, for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1945 to October 1947 and in the Coast Guard from June 1948 to March 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

In June 2016, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In January 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The symptoms of the Veteran's service-connected bilateral hearing loss are contemplated by the rating schedule.


CONCLUSION OF LAW

The criteria for ratings in excess of those assigned on an extraschedular basis for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in March 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Increased Rating on an Extraschedular Basis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran filed an increased rating claim for his bilateral hearing loss in June 2010.  His 30 percent evaluation was continued by a September 2010 rating decision.  In a May 2016 rating decision, he was granted an increased rating of 40 percent effective March 29, 2016.  In June 2016, the Board found that the Veteran was not entitled to disability ratings in excess of those assigned, which the Veteran appealed to the CAVC.

In January 2017, the CAVC granted a JMPR in the parties agreed that the Board did not discuss whether referral for extraschedular consideration was warranted.  Of note, the JMPR did not specifically direct the Board to remand for extraschedular consideration.  Rather, the JMPR found that an October 2010 Veteran's statement reasonably raised the issue of extraschedular consideration as he reported that his bilateral hearing loss symptoms included constant blockage, dizziness, and fluid in his ears.

After a complete review of the entire record, the Board finds that the Veteran's bilateral hearing loss symptomatology is adequately contemplated by the schedular rating criteria.  The Veteran was found to have a 30 percent rating from December 12, 2009, and a 40 percent rating form March 29, 2016, for his bilateral hearing loss.  This level of disability exactly reflects the symptomatology of the Veteran's hearing loss based on the evidence of record.  Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service-connected disability.  38 C.F.R. § 4.1.  The assigned disability ratings do that based on the Veteran's symptomatology.  

While the Veteran reported that the symptoms of his bilateral hearing loss included constant blockage, dizziness, and fluid in his ears, the medical record does not support these reported symptoms or relate them to his hearing loss disability.

In July 2010, the Veteran was diagnosed with dizziness due to Meniere's disease, which is not a service-connected disability.  He continued to report dizziness in August 2010 and December 2011.  However, by June 2012, he denied having any dizziness for the past 21 months.  In December 2012, he reported that his dizziness resolved.  In December 2014, he again reported experiencing dizziness, but his physician reported it was most likely due to hypotension, which also is not a service-connected disability.  The Veteran denied experiencing dizziness in March 2015 and July 2016.  

His medical records do not show findings consistent with blockage or fluid in his ears.  He reported being depressed due to his hearing loss; however, the Veteran was granted service-connection for an acquired psychiatric disorder by the Board in June 2016.

He was afforded a VA examination in September 2010.  He reported that his left ear felt plugged up and he also reported dizziness.  On examination, he had clear canals.  Testing showed normal middle ear function.  The Veteran reported that his hearing loss had no effect on his usual daily activities.

While the Veteran reported symptoms related to his hearing loss, such as constant blockage, dizziness, and fluid in his ears, the medical record does not show symptoms consistent with blockage or fluid in his ears.  While he has reported dizziness, his physicians concluded that such a symptom was the result of either Meniere's disease and/or hypotension, and not due to his service connected bilateral hearing loss.  As such, there is simply no indication that the Veteran's bilateral hearing loss presents unique or unusual disability pictures that are not contemplated by the rating schedule.  

The Board notes that the Veteran is also service-connected for tinnitus rated as 10 percent disabling.  The assignment of an extraschedular rating is not warranted because the evidence does not show symptomatology due to hearing loss or in combination with tinnitus that is not contemplated by the rating schedule.  Mittleider v. West, 11 Vet. App. 181 (1998). 

As such, the schedular rating criteria reasonably contemplate the symptoms caused by the Veteran's bilateral hearing loss, and therefore, referral for extraschedular consideration is not warranted.








ORDER

A rating in excess of 30 percent prior to March 29, 2016, and in excess of 40 percent thereafter for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


